
	

114 HR 4375 IH: Repeal ID Act of 2016
U.S. House of Representatives
2016-01-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4375
		IN THE HOUSE OF REPRESENTATIVES
		
			January 12, 2016
			Mr. Zinke introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Real ID Act of 2005 to repeal provisions requiring uniform State driver’s licenses and
			 State identification cards, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Repeal ID Act of 2016. 2.Repeal of requirements for uniform State driver's licenses and State identification cards (a)RepealTitle II of the Real ID Act of 2005 (division B of Public Law 109–13) is repealed.
			(b)Conforming amendments
 (1)Criminal codeSection 1028(a)(8) of title 18, United States Code, is amended by striking false or actual authentication features and inserting false identification features. (2)Intelligence Reform and Terrorism Prevention Act of 2004Section 7212 of the Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law 108–458) is amended to read as it did on the day before the date of the enactment of the Real ID Act of 2005.
				
